Citation Nr: 1027344	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-38 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for service-
connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, 
during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO), which granted service connection for right 
ear hearing loss, and assigned a noncompensable rating.  The 
Veteran disagreed with his rating and subsequently perfected an 
appeal.   


FINDING OF FACT

On July 7, 2010, after the Veteran's appeal for entitlement to an 
initial compensable rating for service-connected right ear 
hearing loss was transferred to the Board, the Board received 
written notification from the Veteran that he wished to withdraw 
this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a timely appeal for entitlement to 
an initial compensable rating for service-connected right ear 
hearing loss, filed by the Veteran, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a February 2006 rating decision, 
to which the Veteran filed a timely notice of disagreement (NOD), 
received August 2006, with the grant of service connection for 
right ear hearing loss and assignment of a noncompensable 
disability rating.  In November 2008, the Veteran submitted VA 
Form 9, "Appeal to Board of Veterans' Appeals" (Substantive 
Appeal), indicating he was appealing the aforementioned issue.  
The appeal was certified to the Board for appellate review.  

During the pendency of such review, in a statement signed by the 
Veteran and received by the Board on July 7, 2010, the Veteran 
indicated that he wished to "withdraw [his] case pending at the 
Board."  See Type-Written Statement from the Veteran, received 
July 2010.  The Board construes this statement as a withdrawal of 
his claim for an increased rating for service-connected right ear 
hearing loss, as this is currently the only issue on appeal 
before the Board.

Pursuant to the laws administered by VA, the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.202 (2009).  A Substantive Appeal may be 
withdrawn either on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(1).  Withdrawal 





(CONTINUED ON NEXT PAGE)


may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  

Here, the Veteran has withdrawn the appeal of entitlement to an 
initial compensable rating for service-connected right ear 
hearing loss.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration on the aforementioned 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal of the issue of entitlement to an initial 
compensable rating for service-connected right ear hearing loss; 
thus, this appeal is dismissed.


ORDER

The appeal for entitlement to an initial compensable rating for 
service-connected right ear hearing loss is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


